 1   Thomas W. Stoever, Jr., # 150056
     Colin O’Brien, pro hac vice
 2   Rachel Ryan, pro hac vice
     ARNOLD & PORTER KAYE SCHOLER LLP
 3   370 Seventeenth Street
     Suite 4400
 4   Denver, CO 80202
     Phone: (303) 863-1000
 5   Thomas.Stoever@arnoldporter.com
     Colin.OBrien@arnoldporter.com
 6   Rachel.Ryan@arnoldporter.com
     Attorneys for Plaintiff DVA Renal Healthcare, Inc.
 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DVA Renal Healthcare, Inc.,                       No. 1:19-cv-00532-NONE-SKO
12                       Plaintiff and Counter-         ORDER GRANTING THIRD JOINT
                         defendant,                     STIPULATION TO EXTEND
13                                                      CERTAIN DEADLINES
             v.
14                                                      (Doc. 56)
      Central Valley Specialty Hospital, Inc.,
15
                         Defendant and
16                       Counterclaimant.
17

18          On March 27, 2020, Plaintiff DVA Renal Healthcare, Inc. (“DVA”) and Defendant

19   Central Valley Specialty Hospital, Inc. (“Central Valley”) filed a Joint Stipulation to Extend

20   Certain Deadlines (Doc. 56). Having considered the parties’ Joint Stipulation to Extend

21   Certain Deadlines, and the Court being otherwise advised of the status of this action, the impact

22   of the coronavirus pandemic, and having found good cause,

23          IT IS HEREBY ORDERED that the Joint Stipulation to Extend Certain Deadlines is

24   approved as of the date of this order, and the following deadlines shall apply:

25                a. The Non-expert Discovery Deadline is herewith extended from June 1, 2020,

26                    to August 14, 2020;

27                b. The Expert Discovery Disclosures deadline is extended from June 15, 2020, to

28                    August 28, 2020;

     ORDER ON THIRD JOINT STIPULATION TO EXTEND         1
     CERTAIN DEADLINES
 1                    c. The Rebuttal Expert Disclosures deadline is extended from July 15, 2020, to

 2                         September 18, 2020;

 3                    d. The Expert Discovery deadline is extended from August 14, 2020, to

 4                         September 30, 2020;

 5                    e. The deadline for providing a Proposed Settlement Conference is extended

 6                         from June 2, 2020, to July 17, 2020;

 7                    f. The deadline for Plaintiff to respond to Defendant’s pending written discovery

 8                         is extended from April 2, 2020, to May 22, 2020;

 9                    g. The deadline for filing non-dispositive motions is extended from August 18,

10                         2020, to October 7, 2020;1

11                    h. The deadline for hearing non-dispositive motions is extended from September

12                         16, 2020, to November 4, 2020;

13                    i.   The deadline for filing dispositive motions is extended from September 8,

14                         2020, to October 7, 2020;

15                    j.   The deadline for hearing dispositive motions is extended from October 21,

16                         2020, to November 18, 2020;

17                    k. The Pre-Trial Conference is continued to January 13, 2021; and

18                    l.   Trial is continued to March 16, 2021.

19
     IT IS SO ORDERED.
20

21   Dated:       March 31, 2020                                                  /s/   Sheila K. Oberto                      .
                                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25
     1
       The Court notes that the parties request that all dates and deadlines, other than that pertaining to non-expert and expert
26   discovery, remain the same. Granting this request, however, would be problematic: if so, the parties’ deadlines to
     conduct discovery would occur after the deadlines for filing non-dispositive and dispositive motions. Accordingly,
27   the Court has enlarged these deadlines, as well as the pretrial conference and trial, to allow the parties adequate time
     to file, and for the Court to rule on, motions, and to permit the parties sufficient time to prepare their pretrial submissions
28   and for trial.

     ORDER ON THIRD JOINT STIPULATION TO EXTEND                     2
     CERTAIN DEADLINES
